Citation Nr: 1218565	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  04-02 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disabilities, to include residuals of colon perforation, claimed to have resulted from Department of Veterans Affairs (VA) colonoscopy in December 2005.

(The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder is the subject of a separate decision of the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from September 1981 to September 1988.

This matter is before the Board on appeal from a September 2008 rating decision issued by the Huntington, West Virginia VA Regional Office (RO) that denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.  In March 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends, in essence, that his colon was perforated, leading to subsequent bowel problems, because a December 2005 colonoscopy was performed incorrectly by VA.

The record does not show that copies of the Veteran's complete VA medical records, including all handwritten reports and signed consent documents for the December 2005 colonoscopy were sought.  VA records are considered part of the record on appeal since they are within VA's constructive possession, and such records may have bearing on the Veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Moreover, a recent opinion of the VA Office of General Counsel is potentially relevant to this claim.  VAOPGCPREC 1-2011 notes that in Hood v. Shinseki, 23 Vet. App. 295 (2009), the United States Court of Appeals for Veterans Claims held, in part, that the Board should consider whether it may review quality-assurance records in order to determine if VA has complied with the statutory and regulatory provisions governing the confidentiality of quality assurance activities.  Id.  Specifically, the opinion holds that VA's duty to assist under 38 U.S.C.A. § 5103A(a) requires the Agency of Original Jurisdiction (AOJ), and the Board, to request access to any quality-assurance records or documents relevant to a claim, and if the appropriate Veterans Health Administration (VHA) officials deny the request on the basis that the records or documents may not be disclosed because they are privileged and confidential, to appeal such determination to the VA General Counsel.  

The Board notes that it is VA's policy to destroy quality assurance records after three years unless needed for research or legal purposes.  See Norvell v. Peake, 22 Vet. App. 194, 200 (2008) (citing VHA Records Control Schedule 10-1, at XXXIII-2 (Aug. 1, 2009)); see also VHA Records Control Schedule 10-1 (Mar. 1, 2011).  Nonetheless, VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his colon disabilities since December 2005.  Of particular interest are copies of all handwritten reports and signed consent documents for the December 2005 colonoscopy.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The RO should request any quality-assurance records relevant to the Veteran's claim from the appropriate authority at VHA.  A determination should be made as to whether any appropriate records ever existed.  

a.  If no such records ever existed, that should be noted for the record.  

b.  If such records do exist, request access to the records.  The letter requesting access should advise the appropriate official that in accordance with VAOPGCPREC 01-2011, if access is denied, the basis for the denial should be provided and the official should state whether the documents fall into one of the following three categories: protected from disclosure by section 5705; described and designated in advance of the activity at the facility level as protected in the facility quality assurance plan or other policy document in accordance with 38 CFR 17.501(b) or any other implementing regulation; or the requested records or documents no longer exist or cannot be found.

The RO should continue attempts to contact one or all of the specified officials until a response is obtained.  Any response must be in writing and be documented in the claims file.

3.  If the official concludes the records are not protected and access is granted, the RO should request the focused review records and associate any copies with the claims file.  

4.  If access is denied because the focused review records are considered privileged and confidential (i.e. meets the criteria of a or b above), the RO must appeal to the Office of General Counsel (OGC) within 60 days of the response.

The RO should request an OGC attorney with expertise in information law to review the matter and make a recommendation to the GC or Deputy GC for a final decision as to whether the focused review in question is protected.

Any response must be in writing and documented in the claims file.

5.  If OGC determines the records are not protected, the RO should request the focused review records and associate any copies with the claims file.  

6.  The RO should also conduct any other development it determines to be necessary, to include obtaining any medical opinions deemed necessary.

7.  Then, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his attorney a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.   

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


